Citation Nr: 1001263	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left knee ligament 
strain (claimed as left knee condition).

2.  Entitlement to service connection for right knee strain 
(claimed as right knee condition). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1965 to September 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's service connection claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran served three tours during Vietnam and served as a 
Navy diver and Navy SEAL. The service treatment records 
contained in the claims file note that the Veteran was 
treated for an injured left knee in July 2001 following a bad 
parachute-jump landing.  He complained of medial left knee 
pain at the time.  A follow-up July 2001 record noted the 
Veteran twisted his left knee during the landing and that the 
pain was not improving with time.  A September 2001 x-ray was 
read to show a probable strain of the medial collateral 
ligament.  In December 2002 he sought treatment for his left 
knee again after he complained he "stressed" it playing 
racquetball and that his "knee injury [was] acting up."  
The service treatment records in the claims file do not 
contain records of treatment for or complaints of right knee 
pain.  In 2002 and 2003 the Veteran began treatment for 
prostate cancer. 

The July 2006 general VA examination cited by the RO in 
initially denying the claims for service connection was not a 
VA Joints examination and was provided in relation to other 
claimed injuries/conditions.  The Veteran has not received a 
VA examination pertaining to his claimed bilateral knee 
conditions.

Roughly eleven months after retiring from service (August 
2006) the Veteran was seen at Dartmouth-Hitchcock Medical 
Center for right knee pain that was exacerbated by running.  
The history taken noted that the Veteran was a Navy SEAL.  
The physician noted that the Veteran's injury appeared to be 
muscular in nature, but x-rays were not taken.  

An October 2009 statement noted that he underwent surgery on 
his right knee in February 2007 for a torn meniscus.  The 
statement also noted that he served as a Navy diver and 
S.E.A.L. and that as such, he felt his military activities 
were very strenuous and placed a great deal of strain on his 
knees.  He also noted that he was in constant pain because of 
his knees.  No attempt was made to obtain any medical records 
following the submission of the August 2006 treatment for 
right knee pain.  As the Veteran has noted he has had further 
treatment for his right knee, additional attempts to obtain 
private treatment records should be made.  Any ongoing VA 
medical records should also be obtained, if available.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of the cumulative record, including the Veteran's 
statements regarding continued pain in his bilateral knees 
that he believes is the result of 40 years of service, the 
Board has determined that an additional medical opinion is 
needed to determine the etiology of any bilateral knee 
conditions, and whether the conditions were incurred in or 
aggravated by active service.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for any bilateral knee 
conditions since service.  After the 
Veteran has signed the appropriate 
releases, those records not already on 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
joints examination to determine the nature 
and etiology of any current bilateral knee 
condition(s).  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims file should be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report.  The knee 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Joints, revised April 20, 
2009.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right and/or left 
knee condition was incurred in or 
aggravated by his military service.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


